 1   JOHN W. BERRY (Cal Bar No. 295760)
     Email: berryj@sec.gov
 2   ROBERTO A. TERCERO (Cal. Bar No. 143760)
     Email: terceror@sec.gov
 3
     Attorneys for Plaintiff
 4   Securities and Exchange Commission
     Michele Wein Layne, Regional Director
 5   John W. Berry, Associate Regional Director
     Amy Jane Longo, Regional Trial Counsel
 6   444 S. Flower Street, Suite 900
     Los Angeles, California 90071
 7   Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12
     SECURITIES AND EXCHANGE                      Case No. 2:18-mc-00175 SJO (ASx)
13   COMMISSION,
                                                  [PROPOSED] ORDER TO
14               Applicant,                       SHOW CAUSE WHY AN
                                                  ORDER COMPELLING
15         vs.                                    COMPLIANCE WITH
                                                  INVESTIGATIVE SUBPOENAS
16   CHERUBIM INTERESTS, INC., PDX                SHOULD NOT BE ISSUED
     PARTNERS, INC., VICTURA
17   CONSTRUCTION GROUP, INC. and
     PATRICK JEVON JOHNSON,
18
                 Respondents.
19
20
21
22
23
24
25
26
27
28
 1         The Applicant, the Securities and Exchange Commission (“SEC”), having filed
 2   an Application for an Order to Show Cause and an Application for Order Compelling
 3   Compliance with Investigative Subpoenas against Respondents Cherubim Interests,
 4   Inc., PDX Partners, Inc., Victura Construction, Inc., and Patrick Jevon Johnson, the
 5   Court having considered the Application and documents filed in support thereof, and
 6   good cause having been shown, the Court being fully advised in the matter, and there
 7   being no just cause for delay:
 8         IT IS HEREBY ORDERED that the SEC’s Application for an Order to Show
 9   Cause Why an Order Compelling Compliance with Investigative Subpoenas should
10   not be issued is GRANTED.
11         IT IS HEREBY ORDERED that on March 14, 2019, at 10:00 a.m, or as soon
12   thereafter as the parties can be heard, each of the Respondents shall appear before the
13   Honorable Alka Sagar, United States District Court, in Courtroom 540, located at 255
14   E. Temple Street, Los Angeles, California, to show cause, if there be any, why an
15   Order Compelling Compliance with Investigative Subpoenas should not be granted in
16   accordance with the Application filed by the SEC herein.
17         IT IS FURTHER ORDERED that any papers in opposition to the issuance of
18   said Order shall be filed by the Respondents with this Court and served on the SEC’s
19   Los Angeles Regional Office at 444 S. Flower Street, 9th Floor, Los Angeles,
20   California 90071, such that they arrive no later than 5:00 p.m. (Pacific Time), on
21   February 25, 2019.
22         IT IS FURTHER ORDERED that any reply papers in support of the issuance
23   of said Order Compelling Compliance shall be filed by the SEC with this Court and
24   served on the Respondents such that they arrive no later than 5:00 p.m. (Pacific
25   Time), on March 4, 2019.
26
27
28

                                                  1
 1         IT IS FURTHER ORDERED that service of this Order to Show Cause, and
 2   any papers in opposition to the issuance of said Order, or any reply papers, may be
 3   accomplished by electronic mail, facsimile, United Parcel Service or personal service.
 4
 5   Dated: January 30, 2019                        ALKA SAGAR
 6                                           UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
